Exhibit 10.1

 



Aerkomm Inc.

COMMON STOCK SUBSCRIPTION AGREEMENT

This Common Stock Subscription Agreement (the “Agreement”) is made as of
______________, 201_, by and among Aerkomm Inc., a Nevada corporation (the
“Company”), and the persons and entities named on the Schedule of Subscribers
attached hereto as Exhibit A (individually, a “Subscriber” and collectively, the
“Subscribers”).

Recitals

To provide the Company with additional resources to conduct its business and for
the other uses of proceeds specified in this Agreement, the Company is offering
and selling to the Subscribers (the “Offering”) and the Subscribers are willing
to purchase, in the aggregate, up to 892,857 shares (each a “Share” and,
collectively, the “Shares”) of the Company’s Common Stock, $0.001 par value per
share (“Common Stock”), for an aggregate purchase price of up to $5,000,000,
subject to the conditions specified herein. The Shares are being sold at a
purchase price per Share of $5.60 (the “Per Share Price”).

The Shares being subscribed for pursuant to this Agreement have not been
registered under the Securities Act of 1933, as amended (the “Securities Act”).
The Offering is being made exclusively to a select few “accredited investors,”
as defined in Regulation D under the Securities Act, known to the Company.

Agreement

Now, Therefore, in consideration of the foregoing, and the representations,
warranties, covenants and conditions set forth below, the Company and each
Subscriber, intending to be legally bound, hereby agree as follows:

1.                  Subscription. Each undersigned Subscriber hereby subscribes
to purchase the number of shares of Common Stock equal to the Investment Amount
set forth on its respective signature page attached hereto divided by the Per
Share Price, subject to the terms and conditions of this Agreement and based on
the representations, warranties, covenants and agreements contained herein. The
Company may accept subscriptions and deposit funds in its corporate account in
one or several closings (each a “Closing”) that will occur on or before March
31, 2018. No minimum amount must be raised for the Company to have a Closing and
Subscriber funds will be deposited directly into the Company’s operating bank
account as no escrow account is being used for this Offering.

2.                  Representations and Warranties of the Company. The Company
hereby represents and warrants to each Subscriber the following:

a.                   Organization, Good Standing and Qualification. The Company
is a corporation duly organized, validly existing and in good standing under the
laws of the State of Nevada. The Company has the requisite corporate power to
own and operate its properties and assets and to carry on its business as now
conducted and as proposed to be conducted. The Company is duly qualified and is
authorized to do business and is in good standing as a foreign corporation in
all jurisdictions in which the nature of its activities and of its properties
(both owned and leased) makes such qualification necessary, except for those
jurisdictions in which failure to do so would not have a material adverse effect
on the Company or its business.

1



 



b.                  Corporate Power. The Company has all requisite corporate
power to execute and deliver this Agreement and all related agreements (the
“Subscription Documents”) and to carry out and perform its obligations under the
terms of the Subscription Documents.

c.                   Authorization. All corporate action on the part of the
Company, its directors and its stockholders necessary for the authorization of
the Subscription Documents and the execution, delivery and performance of all
obligations of the Company under the Subscription Documents, including the
issuance and delivery of the shares of Common Stock being subscribed for under
this Agreement (the “Shares”) has been taken or will be taken prior to the
issuance of the Shares. The Subscription Documents, when executed and delivered
by the Company, shall constitute valid and binding obligations of the Company
enforceable in accordance with their terms, subject to laws of general
application relating to bankruptcy, insolvency, the relief of debtors and, with
respect to rights to indemnity, subject to federal and state securities laws.
The Shares, when issued in compliance with the provisions of the Subscription
Documents will be validly issued, fully paid and nonassessable and free of any
liens or encumbrances and issued in compliance with all applicable federal and
securities laws.

d.                  Governmental Consents. All consents, approvals, orders, or
authorizations of, or registrations, qualifications, designations, declarations,
or filings with, any governmental authority, required on the part of the Company
in connection with the valid execution and delivery of this Agreement, the
offer, sale or issuance of the Shares or the consummation of any other
transaction contemplated hereby shall have been obtained and will be effective
when required by such governmental authority.

e.                   Compliance with Laws. To its knowledge, the Company is not
in violation of any applicable statute, rule, regulation, order or restriction
of any domestic or foreign government or any instrumentality or agency thereof
in respect of the conduct of its business or the ownership of its properties,
which violation would materially and adversely affect the business, assets,
liabilities, financial condition or operations of the Company.

f.                   Compliance with Other Instruments. The Company is not in
violation or default of any term of its certificate of incorporation or bylaws,
or of any provision of any mortgage, indenture or contract to which it is a
party and by which it is bound or of any judgment, decree, order or writ, other
than such violations that would not individually or in the aggregate have a
material adverse effect on the Company. The execution, delivery and performance
of the Subscription Documents, and the consummation of the transactions
contemplated by the Subscription Documents will not result in any such violation
or be in conflict with, or constitute, with or without the passage of time and
giving of notice, either a default under any such provision, instrument,
judgment, decree, order or writ or an event that results in the creation of any
lien, charge or encumbrance upon any assets of the Company or the suspension,
revocation, impairment, forfeiture, or nonrenewal of any material permit,
license, authorization or approval applicable to the Company, its business or
operations or any of its assets or properties. The sale of the Shares is not and
will not be subject to any preemptive rights or rights of first refusal that
have not been properly waived or complied with.

2

 



g.                  Offering. Assuming the accuracy of the representations and
warranties of the Subscribers contained in Section 3 hereof, the offer, issue,
and sale of the Shares is exempt from the registration and prospectus delivery
requirements of the Securities Act, and has been registered or qualified (or is
exempt from registration and qualification) under the registration, permit, or
qualification requirements of all applicable state securities laws.

h.                  Use of Proceeds. The Company shall use the proceeds of sale
and issuance of the Shares for the development and operation of its business and
for general corporate and working capital purposes.

3.                  Representations and Warranties of the Subscriber. Each
Subscriber represents and warrants to the Company the following:

a.                   Purchase for Own Account. Each Subscriber represents that
it is acquiring the Shares solely for its own account and beneficial interest
for investment and not for sale or with a view to distribution of the Shares or
any part thereof, has no present intention of selling (in connection with a
distribution or otherwise), granting any participation in, or otherwise
distributing the same, and does not presently have reason to anticipate a change
in such intention.

b.                  Information and Sophistication. Without lessening or
obviating the representations and warranties of the Company set forth in Section
2, each Subscriber hereby: (i) acknowledges that it has received all the
information it has requested from the Company and it considers necessary or
appropriate for deciding whether to acquire the Shares, (ii) represents that it
has had an opportunity to ask questions and receive answers from the Company
regarding the terms and conditions of the offering of the Shares and to obtain
any additional information necessary to verify the accuracy of the information
given the Subscriber, (iii) further represents that it has such knowledge and
experience in financial and business matters that it is capable of evaluating
the merits and risk of this investment, and (iv) acknowledges that it has
carefully reviewed the risk factors associated with an investment in the
Company, which may be found in the section captioned “Risk Factors” of the
Company’s registration statement on Form S-1, Amendment No. 2, which was filed
with the U.S. Securities and Exchange Commission (the “SEC”) on September 13,
2017 and available at
https://www.sec.gov/Archives/edgar/data/1590496/000147793217004442/akom_s1a.htm
or by searching under the Company’s name on www.sec.gov.

c.                   Ability to Bear Economic Risk. Each Subscriber acknowledges
that investment in the Securities involves a high degree of risk, and represents
that it is able, without materially impairing its financial condition, to hold
the Securities for an indefinite period of time and to suffer a complete loss of
its investment.

3 

 



d.                  Further Limitations on Disposition. Without in any way
limiting the representations set forth above, each Subscriber further agrees not
to make any disposition of all or any portion of the Securities unless and
until:

i.There is then in effect a Registration Statement under the Securities Act or a
qualified offering statement under Regulation A (“Regulation A”) of the
Securities Act covering such proposed disposition and such disposition is made
in accordance with such Registration Statement or qualified offering statement;
or

ii.The Subscriber shall have notified the Company of the proposed disposition
and shall have furnished the Company with a detailed statement of the
circumstances surrounding the proposed disposition, and if reasonably requested
by the Company, such Subscriber shall have furnished the Company with an opinion
of counsel, reasonably satisfactory to the Company, that such disposition will
not require registration under the Securities Act or any applicable state
securities laws, provided that no such opinion shall be required for
dispositions in compliance with Rule 144, except in unusual circumstances.

iii.Notwithstanding the provisions of paragraphs (a) and (b) above, no such
registration statement or opinion of counsel shall be necessary for a transfer
by such Subscriber to a partner (or retired partner) or member (or retired
member) of such Subscriber in accordance with partnership or limited liability
company interests, or transfers by gift, will or intestate succession to any
spouse or lineal descendants or ancestors, if all transferees agree in writing
to be subject to the terms hereof to the same extent as if they were Subscribers
hereunder.

e.                   Accredited Investor Status. Each Subscriber is an
“accredited investor” as such term is defined in Rule 501 under the Act.

 

4.Further Agreements

a.                   Registration Rights. The Company hereby grants the
following registration rights to each Subscriber.

i.Registration Statement. The Company shall file with the SEC not later than
ninety (90) days after the date of the final Closing a registration statement on
an appropriate form (the “Registration Statement”) covering the resale of the
Shares and shall use its commercially reasonable efforts to cause the
Registration Statement to be declared effective within one hundred eighty (180)
days following the final Closing. Notwithstanding anything to the contrary
herein, at any time, the Company may delay the disclosure of material,
non-public information concerning the Company the disclosure of which at the
time is not, in the good faith opinion of the Board of Directors of the Company,
in the best interest of the Company and otherwise required (a “Grace Period”);
provided, that the Company shall promptly: (i) notify the Subscribers in writing
of the existence of material, non-public information giving rise to a Grace
Period (provided that in each notice the Company will not disclose the content
of such material, non-public information to the Subscribers) and the date on
which the Grace Period will begin, and (ii) use commercially reasonable efforts
to resolve any issue that makes disclosure of the material, non-public
information not in the best interests of the Company.



4 

 

 

ii.Registration Procedures. In connection with the Registration Statement, the
Company will:

1.Prepare and file with the SEC such amendments and supplements to the
Registration Statement and the prospectus used in connection therewith as may be
necessary to keep such Registration Statement effective with respect to the
Subscriber until all the Shares owned by such Subscriber may be resold without
restriction under the Securities Act; and

2.Immediately notify the Subscribers when the prospectus included in the
Registration Statement is required to be delivered under the Securities Act, of
the happening of any event of which the Company has knowledge as a result of
which the prospectus contained in such Registration Statement, as then in
effect, includes an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances then existing. If the
Company notifies the Subscribers to suspend the use of any prospectus until the
requisite changes to such prospectus have been made, then the Subscribers shall
suspend use of such prospectus. In such event, the Company will use its
commercially reasonable efforts to update such prospectus as promptly as is
practicable.

iii.Provision of Documents etc. In connection with the Registration Statement,
the Subscriber will furnish to the Company in writing such information and
representation letters with respect to itself and the proposed distribution by
it as reasonably shall be necessary in order to assure compliance with federal
and applicable state securities laws. The Company may require the Subscriber,
upon five business days’ notice, to furnish to the Company a certified statement
as to, among other things, the number of Shares and the number of other shares
of the Company’s Common Stock beneficially owned by such Subscriber and the
person that has voting and dispositive control over such shares. The Subscriber
covenants and agrees that it will comply with the prospectus delivery
requirements of the Securities Act, if applicable, in connection with sales of
Shares pursuant to the Registration Statement.

iv.Expenses. All expenses incurred by the Company in complying with this
section, including, without limitation, all registration and filing fees,
printing expenses, fees and disbursements of counsel and independent public
accountants for the Company, fees of transfer agents and registrars are called
“Registration Expenses.” All underwriting discounts and selling commissions
applicable to the sale of the Shares, including any fees and disbursements of
any counsel to the Subscriber, are called “Selling Expenses.” The Company will
pay all Registration Expenses in connection with the Registration Statement.
Selling Expenses in connection with the Registration Statement shall be borne by
the applicable Subscriber.

v.Indemnification and Contribution.

1.The Company will, to the extent permitted by law, indemnify and hold harmless
each Subscriber, and, as applicable, each officer of each Subscriber, each
director of each Subscriber, and each other person, if any, who controls each
Subscriber within the meaning of the Securities Act, against any losses, claims,
damages or liabilities, joint or several, to which such Subscriber or such other
person (a “controlling person”) may become subject under the Securities Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) (“Claims”) arise out of or are based upon any untrue statement
or alleged untrue statement of any material fact contained in the Registration
Statement at the time of its effectiveness, any preliminary prospectus or final
prospectus contained therein, or any amendment or supplement thereof, or arise
out of or are based upon the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances when made, and will,
subject to the limitations herein, reimburse such Subscriber and each such
controlling person for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such Claim; provided, however,
that the Company shall not be liable to a Subscriber to the extent that any
Claim arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission made in conformity with information
furnished by such Subscriber or any such controlling person in writing
specifically for use in the Registration Statement or related prospectus, as
amended or supplemented.

5

 

2.Each Subscriber severally but not jointly will, to the extent permitted by
law, indemnify and hold harmless the Company, and each person, if any, who
controls the Company within the meaning of the Securities Act, each underwriter,
each officer of the Company who signs the Registration Statement and each
director of the Company against all Claims to which the Company or such officer,
director, underwriter or controlling person may become subject under the
Securities Act or otherwise, insofar as such Claims arise out of or are based
upon any untrue statement or alleged untrue statement of any material fact
contained in the Registration Statement, any preliminary prospectus or final
prospectus contained therein, or any amendment or supplement thereof, or the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, and
will reimburse the Company and each such officer, director, underwriter and
controlling person for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such loss, claim, damage,
liability or action, provided, however, that such Subscriber will be liable
hereunder in any such case if and only to the extent that any such Claim arises
out of or is based upon an untrue statement or alleged untrue statement or
omission or alleged omission made in reliance upon and in conformity with
information pertaining to such Subscriber, as such, furnished in writing to the
Company by such Subscriber specifically for use in the Registration Statement or
related prospectus, as amended or supplemented.

3.Promptly after receipt by an indemnified party hereunder of notice of the
commencement of any action, such indemnified party shall, if a claim in respect
thereof is to be made against the indemnifying party hereunder, notify the
indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
such indemnified party other than under this section and shall only relieve it
from any liability which it may have to such indemnified party under this
section except and only if and to the extent the indemnifying party is
materially prejudiced by such omission. In case any such action shall be brought
against any indemnified party and it shall notify the indemnifying party of the
commencement thereof, the indemnifying party shall be entitled to participate in
and, to the extent it shall wish, to assume and undertake the defense thereof
with counsel satisfactory to such indemnified party, and, after notice from the
indemnifying party to such indemnified party of its election so to assume and
undertake the defense thereof, the indemnifying party shall not be liable to
such indemnified party under this section for any legal expenses subsequently
incurred by such indemnified party in connection with the defense thereof other
than reasonable costs of investigation and of liaison with counsel so selected;
provided, however, that, if the defendants in any such action include both the
indemnified party and the indemnifying party and the indemnified party shall
have reasonably concluded that there may be reasonable defenses available to it
which are different from or additional to those available to the indemnifying
party or if the interests of the indemnified party reasonably may be deemed to
conflict with the interests of the indemnifying party, the indemnified parties,
as a group, shall have the right to select one separate counsel and to assume
such legal defenses and otherwise to participate in the defense of such action,
with the reasonable expenses and fees of such separate counsel and other
expenses related to such participation to be reimbursed by the indemnifying
party as incurred. The indemnifying party shall not be liable for any settlement
of any such proceeding affected without its written consent, which consent shall
not be unreasonably withheld.

4.In order to provide for just and equitable contribution in the event of joint
liability under the Securities Act in any case in which either (i) a Subscriber,
or any controlling person of a Subscriber, makes a claim for indemnification
pursuant to this section but it is judicially determined (by the entry of a
final judgment or decree by a court of competent jurisdiction and the expiration
of time to appeal or the denial of the last right of appeal) that such
indemnification may not be enforced in such case notwithstanding the fact that
this section provides for indemnification in such case, or (ii) contribution
under the Securities Act may be required on the part of the Subscriber or
controlling person of the Subscriber in circumstances for which indemnification
is not provided under this section, then, and in each such case, the Company and
the Subscriber will contribute to the aggregate losses, claims, damages or
liabilities to which they may be subject (after contribution from others) in a
manner that reflects, as near as practicable, the economic effect of the
foregoing provisions of this section. Notwithstanding the foregoing, no person
or entity guilty of fraudulent misrepresentation (within the meaning of Section
10(f) of the Securities Act) will be entitled to contribution from any person or
entity who was not guilty of such fraudulent misrepresentation.



6 

 

 

vi.Delivery of Unlegended Shares.

1.Within three business days (such business day, the “Unlegended Shares Delivery
Date”) after the business day on which the Company has received (i) a notice
that Shares have been sold either pursuant to, and in compliance with, the
Registration Statement or Rule 144 under the Securities Act and (ii) in the case
of sales under Rule 144, customary representation letters of the Subscriber and
Subscriber’s broker regarding compliance with the requirements of Rule 144, the
Company at its expense, (A) shall deliver the Shares so sold without any
restrictive legends relating to the Securities Act (the “Unlegended Shares”);
and (B) shall cause the transmission of the certificates representing the
Unlegended Shares together with a legended certificate representing the balance
of the unsold Shares, if any, to the Subscriber at the address specified in the
notice of sale, via express courier, by electronic transfer or otherwise on or
before the Unlegended Shares Delivery Date. Transfer fees shall be the
responsibility of the Subscriber.

2.In lieu of delivering physical certificates representing the Unlegended
Shares, if the Company’s transfer agent is participating in the Depository Trust
Company (“DTC”) Fast Automated Securities Transfer program, upon request of a
Subscriber, so long as the certificates therefor do not bear a legend and the
Subscriber is not obligated to return such certificate for the placement of a
legend thereon, the Company shall use its best efforts to cause its transfer
agent to electronically transmit the Unlegended Shares by crediting the account
of Subscriber’s broker with DTC through its Deposit/Withdrawal at Custodian
system. Such delivery must be made on or before the Unlegended Shares Delivery
Date but is subject to the cooperation of the Subscriber’s broker (the so-called
DTC participant).

3.The Subscriber, severally and not jointly, agrees that the removal of the
restrictive legend from certificates representing the Shares as set forth in
this section is predicated upon the Company’s reliance that the Subscriber will
sell any Shares pursuant to either the registration requirements of the
Securities Act, including any applicable prospectus delivery requirements, or an
exemption therefrom.

b.                  “Market Stand-Off” Agreement. Each Subscriber agrees that
such Subscriber shall not sell, transfer, make any short sale of, grant any
option for the purchase of, or enter into any hedging or similar transaction
with the same economic effect as a sale, any Common Stock (or other securities)
of the Company held by such Subscriber (other than those included in the
registration) during the 180-day period following the effective date of the
Company’s first firm commitment underwritten public offering of its Common Stock
registered under the Securities Act (or such longer period as the underwriters
or the Company shall request in order to facilitate compliance with FINRA Rule
2711 or NYSE Member Rule 472 or any successor or similar rule or regulation),
provided that all officers and directors of the Company are bound by and have
entered into similar agreements. Each Subscriber agrees to execute and deliver
such other agreements as may be reasonably requested by the Company or the
underwriters that are consistent with the Subscriber’s obligations under Section
4(b) or that are necessary to give further effect to this Section 4(b). In
addition, if requested by the Company or the representative of the underwriters
of Common Stock (or other securities) of the Company, each Subscriber shall
provide, within 10 days of such request, such information as may be required by
the Company or such representative in connection with the completion of any
public offering of the Company’s securities pursuant to a registration statement
filed under the Act. The obligations described in this Section 4(b) shall not
apply to a registration relating solely to employee benefit plans on Form S-1 or
Form S-8 or similar forms that may be promulgated in the future, or a
registration relating solely to a transaction on Form S-4 or similar forms that
may be promulgated in the future.

c.                   Further Assurances. Each Subscriber agrees and covenants
that at any time and from time to time it will promptly execute and deliver to
the Company such further instruments and documents and take such further action
as the Company may reasonably require to carry out the full intent and purpose
of this Agreement and to comply with state or federal securities laws or other
regulatory approvals.

7

 



 

5.Miscellaneous

a.                   Binding Agreement. The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
successors and assigns of the parties. Nothing in this Agreement, expressed or
implied, is intended to confer upon any third party any rights, remedies,
obligations, or liabilities under or because of this Agreement, except as
expressly provided in this Agreement.

b.                  Governing Law; Consent to Jurisdiction. This Agreement shall
be governed by and construed under the laws of the State of California as
applied to agreements among California residents, made and to be performed
entirely within the State of California, without giving effect to conflicts of
laws principles. Each party to this Agreement hereby irrevocably submits to the
non-exclusive jurisdiction of the state and federal courts sitting in the city
of San Francisco for the adjudication of any dispute hereunder or in connection
with any transaction contemplated hereby, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof (certified or registered
mail, return receipt requested) to such party at the address in effect for
notices to it under this agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law.

c.                   Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

d.                  Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

e.                   Notices. All notices required or permitted hereunder shall
be in writing and shall be deemed effectively given: (a) upon personal delivery
to the party to be notified, (b) when sent by confirmed electronic mail or
facsimile if sent during normal business hours of the recipient, if not, then on
the next business day, (c) five days after having been sent by registered or
certified mail, return receipt requested, postage prepaid, or (d) one day after
deposit with a nationally recognized overnight courier, specifying next day
delivery, with written verification of receipt. All communications shall be sent
to the Company at the address on the signature page below, and to Subscriber at
the addresses set forth on the Schedule of Subscribers attached hereto or at
such other addresses as the Company or Subscriber may designate by 10 days
advance written notice to the other parties hereto.

f.                   Modification; Waiver. No modification or waiver of any
provision of this Agreement or consent to departure therefrom shall be effective
only upon the written consent of the Company and the holders of a majority of
the Shares being sold under this Agreement.

g.                  Expenses. The Company and each Subscriber shall each bear
its respective expenses and legal fees incurred with respect to this Agreement
and the transactions contemplated herein.

8

 



h.                  Delays or Omissions. It is agreed that no delay or omission
to exercise any right, power or remedy accruing to each Subscriber, upon any
breach or default of the Company under the Subscription Documents shall impair
any such right, power or remedy, nor shall it be construed to be a waiver of any
such breach or default, or any acquiescence therein, or of or in any similar
breach or default thereafter occurring; nor shall any waiver of any single
breach or default be deemed a waiver of any other breach or default theretofore
or thereafter occurring. It is further agreed that any waiver, permit, consent
or approval of any kind or character by Subscriber of any breach or default
under this Agreement, or any waiver by any Subscriber of any provisions or
conditions of this Agreement must be in writing and shall be effective only to
the extent specifically set forth in writing and that all remedies, either under
this Agreement, or by law or otherwise afforded to the Subscriber, shall be
cumulative and not alternative.

i.                    Entire Agreement. This Agreement and the exhibits and
schedules hereto constitute the full and entire understanding and agreement
between the parties with regard to the subjects hereof and no party shall be
liable or bound to any other party in any manner by any representations,
warranties, covenants and agreements except as specifically set forth herein.

 

 

[Signature pages follow]



9 

 

In Witness Whereof, the parties have executed this Subscription Agreement as of
the date first written above.

 

Company:           Aerkomm Inc.           By:            Name:     Title:    

 

923 Incline Way #39

Incline Village, NV 89451

 



10 

 

 

In Witness Whereof, the parties have executed this Subscription Agreement as of
the date first written above.

 

SUBSCRIBER:

 



Signature block for individuals:       Printed Name of Individual              
  Signature of Individual               Signature block for entities:      
Printed Name of Entity           By:                     Name:                
Title:                 Investment Amount: $_______________                
Address:                                   Phone Number:
                                  

 




11

 



EXHIBIT A

 

Schedule of Subscribers

(Subscribers)

 

 

 

Name Address Number of Shares of Common Stock Purchased Aggregate Common
Purchase Price                                         TOTAL      

 



12

